ORDER

PER CURIAM.
Defendant, Johnnie Bell, appeals from the judgment entered on a jury verdict finding him guilty of second-degree trafficking of cocaine base, in violation of Section 195.223 RSMo (2000), and possession of cocaine, in violation of Section 195.202 RSMo (2000). The trial court found defendant to be a prior drug offender and sentenced him to ten years imprisonment on each count, to be served concurrently.
No jurisprudential purpose would be served by a written opinion reciting the detañed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).